
	
		II
		112th CONGRESS
		1st Session
		S. 640
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Akaka (for himself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To underscore the importance of international nuclear
		  safety cooperation for operating power reactors, encouraging the efforts of the
		  Convention on Nuclear Safety, supporting progress in improving nuclear safety,
		  and enhancing the public availability of nuclear safety information.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Furthering International Nuclear
			 Safety Act of 2011.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To recognize the
			 paramount importance of international nuclear safety cooperation for operating
			 power reactors.
			(2)To further the
			 efforts of the Convention on Nuclear Safety as a vital international forum on
			 nuclear safety.
			(3)To support
			 progress in improving nuclear safety for countries that currently have or are
			 considering the development of a civilian nuclear power program.
			(4)To enhance the
			 public availability of nuclear safety information.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations of the Senate;
				(B)the Committee on
			 Environment and Public Works of the Senate;
				(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(D)the Committee on
			 Foreign Affairs of the House of Representatives;
				(E)the Committee on
			 Energy and Commerce of the House of Representatives; and
				(F)the Committee on
			 Oversight and Government Reform of the House of Representatives.
				(2)ConventionThe
			 term Convention means the Convention on Nuclear Safety, done at
			 Vienna September 20, 1994, and ratified by the United States April 11,
			 1999.
			(3)MeetingThe
			 term meeting means a meeting as described under Article 20, 21, or
			 23 of the Convention.
			(4)National
			 reportThe term national report means a report as
			 described under Article 5 of the Convention.
			(5)PartyThe
			 term party means a nation that has formally joined the Convention
			 through ratification or other means.
			(6)Summary
			 reportThe term summary report means a report as
			 described under Article 25 of the Convention.
			4.United States
			 efforts to further international nuclear safetyThe President shall instruct the United
			 States official serving as the delegate to the meetings of the Convention on
			 Nuclear Safety pursuant to Article 24 of the Convention to use the voice, vote,
			 and influence of the United States, while recognizing that these efforts by
			 parties are voluntary, to encourage, where appropriate—
			(1)parties to more
			 systematically assess where and how they have made progress in improving
			 safety, including where applicable through the incorporation of performance
			 metric tools;
			(2)parties to
			 increase the number of national reports they make available to the public by
			 posting them to a publicly available Internet Web site of the International
			 Atomic Energy Agency (IAEA);
			(3)parties to expand
			 public dissemination of written answers to questions raised by other parties
			 about national reports by posting the information to a publicly available
			 Internet Web site of the IAEA;
			(4)the IAEA to
			 further its support of the Convention, upon request by a party and where
			 funding is available, by—
				(A)providing
			 assistance to parties preparing national reports;
				(B)providing
			 additional assistance to help prepare for and support meetings, including
			 language translation services; and
				(C)providing
			 additional technical support to improve the safety of civilian nuclear power
			 programs; and
				(5)all countries
			 that currently have or are considering the establishment of a civilian nuclear
			 power program to formally join the Convention.
			5.Strategic
			 planNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of State, in
			 cooperation with the heads of other relevant United States Government agencies,
			 shall submit to the appropriate congressional committees the United States
			 Government’s strategic plan and prioritized goals for international nuclear
			 safety cooperation for operating power reactors.
		6.Reports
			(a)Report on
			 implementation of strategic plan
				(1)In
			 generalNot later than 180
			 days after the issuance of each of the first two summary reports of the
			 Convention issued after the date of the enactment of this Act, the Secretary of
			 State, in cooperation with the heads of other relevant United States Government
			 agencies, shall submit to the appropriate congressional committees a report
			 that—
					(A)describes the
			 status of implementing the strategic plan and achieving the goals set forth in
			 section 5; and
					(B)enumerates the
			 most significant concerns of the United States Government regarding worldwide
			 nuclear safety and describes the extent to which the strategic plan addresses
			 these concerns.
					(2)FormThe
			 report required under paragraph (1) shall be submitted in unclassified form,
			 but may contain a classified annex.
				(b)Report on
			 United States efforts To further international nuclear safetyNot
			 later than 180 days after the issuance of each of the first two summary reports
			 of the Convention issued after the date of the enactment of this Act, the
			 United States official serving as the delegate to the meetings of the
			 Convention shall submit to the appropriate congressional committees a report
			 providing the status of achieving the actions set forth in section 4.
			
